DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (method claims1-13) and Species A (pad connected to the impactor) in the reply filed on April 29, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimp (US 2003/0225414).
Claim 10, Shimp discloses a method of determining whether a predetermined force is applied to an orthopedic implant (abstract; the predetermined force is the how much force it takes to drive the implant into place) comprising: providing a predetermined force to an orthopedic implant with an impactor tool having an impaction pad connected thereto (Fig 1; abstract; paragraphs [0031]-[0033]), the impaction pad having a porous portion (paragraph [0057] mentions many materials which are known to be porous), wherein the application of the predetermined force causes a deformation in shape of the porous portion of the impaction pad (paragraph [0057]; these materials will have some level of deformation).
Claim 11, Shimp discloses the method of claim 10, wherein the application of the predetermined force causes an outer portion (outward facing surface) of the impaction pad to deform in a direction transverse to the deformation of the porous layer (inherent that when you smash a porous rubber pad that the outer surface will squish down while the inner layers around the pores will squish outward, see Fig. A below for more clarification).

    PNG
    media_image1.png
    279
    775
    media_image1.png
    Greyscale

Fig. A: Figure to help show what naturally occurs when you smash a porous rubber type pad.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimp (US 2003/0225414).
Claim 1, Shimp discloses a method of implanting an implant in a body of a patient (abstract) comprising the steps of: placing the implant in the body of the patient (paragraphs [0031]-[0033]); providing a force to the implant with an impactor tool (Fig. 1); 
However, Shimp does not disclose monitoring a portion of an impaction pad on an end of the impactor tool; and ceasing application of the force upon a deformation of the portion.
Official notice is being taken that monitoring and ceasing to apply force upon a deformation of the pad would be obvious to one having ordinary skill in the art at the time the invention was made during normal use of the device of Shimp. The way the claim is worded it is simply requiring that the user keep an eye on the tool and specifically the pad region and if for some reason the pad breaks or comes loose from the end of the tool the user will stop using the tool. This type of monitoring is something people naturally do when using a tool to ensure it is working properly.
Claim 3, Shimp discloses the method of claim 1.
However, Shimp does not disclose wherein providing the force sufficient to deform the portion of the impaction pad causes the impaction pad, connected to the impactor tool or the implant, to at least partially disconnect from the impactor tool.
Official notice is being taken that during normal use of the tool of Shimp the scenario will often arise wherein providing the force sufficient to deform the portion of the impaction pad causes the impaction pad, connected to the impactor tool or the implant, to at least partially disconnect from the impactor tool or implant. One of ordinary skill in the art at the time the invention was made would understand that hitting the tool at the wrong angle, hitting it too hard, or just wear and tear over time will result in the pad coming loose, especially in the embodiment where the pad is temporarily attached by interlocking or non-permanent adhesives (paragraph [0049]).
Claim 7, Shimp discloses the method of claim 1, wherein providing the force includes a single application of force to the implant to cause deformation of the portion of the impaction pad (paragraphs [0014]-[0022] mentions how the pad absorbs the force, and paragraph [0047] mentions how it can be a one-time use). 
Claim 8, Shimp discloses the method of claim 1.
However, Shimp does not disclose wherein providing the force includes two applications of force of increasing magnitude to cause deformation of the portion of the impaction pad.
Official notice is being taken that It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply two application of force of increasing magnitude which causes deformation of the portion of the impaction pad, since during normal types of impaction, whether it be hammering in nails or impacting in implants, it is common practice to start out by applying a smaller force to make sure the device being implanted does not just rip through and destroy an area. Also, this softer tapping initially helps get the implant started on the proper track and then harder force can be applied to help it go in quicker.
Claim 9, Shimp discloses the method of claim 1, further comprising attachment of the impaction pad to the impactor tool (paragraph [0049]).
Claim 13, Shimp discloses the method of claim 10.
However, Shimp does not disclose wherein the providing step further comprises at least two applications of force to the orthopedic implant to cause the portion of the impaction pad to deform.
Official notice is being taken that It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide two applications of force to the implant to cause the impaction pad to deform, since during normal types of impaction, whether it be hammering in nails or impacting in implants, it is common practice to start out by applying a smaller force to make sure the device being implanted does not just rip through and destroy an area. Also, this softer tapping initially helps get the implant started on the proper track and then harder force can be applied to help it go in quicker.

Claims 2, 4-6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimp (US 2003/0225414), in view of Carroll et al. (US 6679967; “Carroll”).
Claim 2, Shimp discloses the method of claim 1 as noted above.
However, Shimp does not disclose the impaction pad having a lattice structure.
Carroll teaches an impaction pad that is made from a lattice structure (col. 4, lines 45-56).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the impaction pad of Shimp using a lattice, as taught by Carroll, since this is a well-known structure that helps to absorb impaction forces (col. 4, lines 17-56).
Claim 4, Shimp discloses the method of claim 1, wherein the pad is interlocked with the tool.
However, Shimp does not disclose the pad being press fit into the impactor tool.
Carroll teaches press fitting an impaction pad with the surface it is attached to (col. 6, lines 9-15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to press fit the pad of Shimp to the tool by press fitting it, as taught by Carroll, since this is a well-known way to attach an impaction pad to a surface (col. 6, lines 9-15).
Claim 5, Shimp in view of Carroll disclose the method of claim 4, wherein providing the force causes a surface of the impaction pad facing the impactor tool or the implant to deform in a plane of the surface (the combination results in this occurring since the outer surface of the pad will be squished/deformed when pressed against the implant).
Claim 6, Shimp in view of Carroll disclose the method of claim 5,
However, Shimp does not disclose the impaction pad having a lattice structure.
Carroll teaches an impaction pad that is made from a lattice structure (col. 4, lines 45-56), wherein providing the force causes a lattice structure of the impaction pad to deform in a direction transverse to the plane of the surface (cols. 4 and 5 mention how the lattice deforms).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the impaction pad of Shimp using a lattice, as taught by Carroll, since this is a well-known structure that helps to absorb impaction forces (col. 4, lines 17-56).
Claim 12, Shimp discloses the method of claim 10.
However, Shimp does not disclose wherein the application of the predetermined force causes the porous portion of the impaction pad to plastically deform.
Carroll teaches using a material designed to plastically deform (col. 7, lines 40-51).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pad of Shimp, out of a material that will plastically deform, as taught by Carroll, in order to allow for plastic deformation rather than brittle failure (col. 7, lines 49-51). Furthermore, this is a well-known material to make an impaction pad out of (col. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775